Citation Nr: 0300690	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification.  

2.  Entitlement to a rating in excess of 20 percent for 
gout affecting the right knee, right ankle and right foot.  

3.  Entitlement to a compensable rating for post-traumatic 
changes of the left knee, diagnosed as degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1977 to 
December 1997.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran testified before a hearing officer 
at a hearing at the RO in July 1999.  The Board remanded 
the case to the RO in November 2000, and the case is now 
before the Board for further appellate consideration.  

Review of the transcript of the July 1999 hearing shows 
that the veteran testified that he has pes planus, which 
he states started in service.  The hearing officer 
indicated that that he would consider whether service 
connection should be granted for pes planus, but there is 
no indication that this was done.  The Board refers the 
issue of entitlement to service connection for pes planus 
to the RO for appropriate action.  

Among the issues on appeal at the time of the Board's 
November 2000 remand was entitlement to service connection 
for bilateral hearing loss.  While the case was in remand 
status, the RO, in a rating decision dated in November 
2002, granted service connection for bilateral hearing 
loss with a noncompensable rating effective the day 
following separation from service.  In the same rating 
decision, the RO granted service connection for tinnitus 
with a 10 percent rating from the day following separation 
from service.  In a letter dated in November 2002, the RO 
notified the veteran of its decision and informed him of 
his appellate rights.  There is no indication that the 
veteran has disagreed with those determinations, and 
issues concerning bilateral hearing loss and tinnitus are 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), 
(3), a notice of disagreement initiates appellate review 
in the VA administrative adjudication process).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The veteran's residuals of recurrent strain deformity, 
left distal fibular shaft, posterior angulation, and tibia 
fibula ossification are manifested primarily by 
intermittent swelling, tenderness, instability and slight 
limitation of motion of the left ankle with complaints of 
occasional pain.  

3.  The veteran's service-connected gout is manifested by 
complaints of painful periodic swelling involving the 
right knee, right ankle and right forefoot; there is no 
documentation of definite health impairment or 
incapacitating exacerbations of gout, and chronic 
residuals include no more than limitation of motion of the 
right ankle.  

4.  The veteran's post-traumatic changes of the left knee, 
diagnosed as degenerative joint disease, are manifested 
primarily by X-ray evidence of arthritis with essentially 
normal range of motion and complaints of aching and pain 
on use.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5299-5262 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
gout affecting the right knee, right ankle and right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5002, 5017 (2002).  

3.  The criteria for a 10 percent rating for post-
traumatic changes of the left knee, diagnosed as 
degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claims and to 
assist him in obtaining the relevant evidence and finds 
that current provisions of the laws and regulations 
pertaining to those duties apply to the veteran's claims.  
See, in general, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issues 
addressed in this decision has proceeded in accordance 
with the law and regulations.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  

Duty to notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in 
December 1998 and supplemental statements of the case in 
March 1999, September 1999 and November 2002 in which it 
informed him of the schedular criteria for rating 
disabilities of the lower extremities, including the 
ankles and knees and feet, as well as the criteria for 
rating gout and arthritis.  In a July 2001 letter, the RO 
instructed the veteran to identify all medical care 
providers who had treated him for his claimed 
disabilities.  The RO directed the veteran to complete 
authorizations for the release of his medical records and 
explained that it would get VA medical records and any 
other medical records that he identified, but that he 
could get these records himself and send them to VA.  In 
addition, in its November 2002 supplemental statement of 
the case, the RO provided the veteran with the full text 
of 38 C.F.R. § 3.159 (2002), which gives him notice of 
pertinent definitions and makes clear that a claimant is 
ultimately responsible for providing evidence in 
conjunction with a claim.  

Based on the above, the Board concludes that the veteran 
was amply informed of what was required of him.  

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination 
or opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159.  

The RO has made multiple attempts to obtain the veteran's 
complete service medical records and has obtained service 
medical records dated from 1991 through 1997.  Attempts to 
obtain earlier service medical records have been 
unsuccessful, and most recently, in November 2002, the 
National Personnel Records Center reported that it has no 
additional records on file for the veteran.  The veteran 
has reported that he has not sought private medical 
treatment for any of his service-connected disabilities, 
and the RO has obtained VA evaluation and treatment 
records identified by the veteran.  In addition, the RO 
provided the veteran with VA examinations in 1998 and 
2002, and the veteran provided testimony before a hearing 
officer at the RO in 1999.  

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claims.  Based on the foregoing, the Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Pertinent law and regulations

Disability evaluations are determined by the application 
of  VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from  diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 
4.41  (2001).  See Peyton v. Derwinski, 1 Vet. App. 282  
(1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating 
is at  issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity 
of the disorder.  In Fenderson, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if  the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Specific rating criteria will be addressed in connection 
with the individual issues on appeal.

Background

Available service medical records indicate that the 
veteran experienced a left ankle fracture before he 
entered service in 1977.  Service medical records dated 
from 1991 through 1997 show recurring complaints of ankle 
and knee pain.  March 1995 X-rays of the right knee, taken 
following complaints of right knee pain, demonstrated 
increased soft tissue density in the region of the 
suprapatellar pouch consistent with a joint effusion.  
March 1996 X-rays of the left ankle were ordered based on 
the veteran's long history of ankle pain.  They 
demonstrated the presence of cortical irregularity and 
chronic periosteal reaction involving the distal fibula 
and tibia, consistent with chronic post-traumatic changes.  
In September 1997, the veteran was again seen with 
complaints of swelling and pain of the right knee 
following an injury during physical training.  

At the VA examination in December 1998, the veteran 
reported recurring problems with ankle swelling.  He said 
that in the previous year since service his ankles had 
become swollen six different times, usually the left 
ankle, but sometimes both.  The examiner noted that the 
service medical records showed patellofemoral syndrome 
bilaterally, which he said was a soft tissue disorder 
aggravated by overuse.  On the left, there was a slightly 
increased drawer sign, more loose than on the right.  
There was knee flexion to 120 degrees, bilaterally, which 
the examiner said was normal range of motion.  There was 
some slight tenderness verus resistance in the medial 
joint line.  The diagnosis was chronic anterior knee pain, 
bilaterally, aggravated by overuse.  There was normal 
range of motion of the ankles, with some slight swelling 
on the left.  The diagnosis after examination was chronic 
recurring left ankle pain status post sprains, aggravated 
by overuse, normal range of motion ankles, bilaterally.  

In December 1998, the VA radiologist's impression 
concerning the knees was minor changes on the left, which 
he said could represent either anatomic variation or an 
old post-traumatic change.  The impression concerning the 
ankles was old left fibular fracture.  

At the hearing in July 1999, the veteran testified that 
the fracture occurred about three years before he went 
into service.  He testified that it was about three or 
four years after he entered service that he began having 
problems with his feet or ankles.  He testified that his 
left ankle was worse than the right.  He testified that 
his ankles and feet would become swollen and painful.  

At the hearing, the veteran testified that he started 
having problems with his knees about 10 years after he 
entered service.  He testified that after a physical 
training test his left knee became swollen and the 
following morning he had to go to the hospital where they 
drained fluid off the knee.  The veteran testified that he 
currently had problems with his knees, especially with 
prolonged standing.  

VA emergency room records show that the veteran was seen 
in July 1999 with complaints that his feet and ankles were 
swollen and painful.  On examination, the left ankle was 
very tender.  The diagnosis was inflammation, left ankle.  
Naprosyn, Vicodin and an Ace wrap were prescribed.  In 
January 2000, the veteran was seen with complaints that he 
had twisted his left ankle.  Examination showed a small 
amount of swelling over the dorsal aspect of the left 
ankle.  Left ankle movements were painful, but full.  The 
diagnosis was left ankle sprain.  Motrin, Tylenol #3 and 
ice packs were prescribed.  Similarly, the veteran was 
seen again in May 2000 after twisting the left ankle.  
There was swelling, with almost full range of motion, but 
it was painful.  The diagnosis was left ankle sprain.  
Medication and an Ace wrap were prescribed.  X-rays showed 
minimal medial malleolar soft tissue swelling.  In 
December 2000, the veteran presented with pain in the left 
ankle over the past two days.  He reported that he had 
recurrent pain in both ankles that was relieved by 
nonsteroidal anti-inflammatory medicines.  On examination, 
there was tenderness on the plantar aspect of the left 
foot, distal medical aspect, and mild tenderness of the 
medial malleolus.  The diagnosis was plantar fasciitis ? 
pseudogout.  Naproxen was prescribed.  

At a VA podiatry consultation in January 2001, the veteran 
complained of painful periodic swelling in the knees, 
ankles and forefoot, bilaterally.  He said that the pain 
gradually got worse during service, but had stayed the 
same over the past 4 years.  At the time of the 
examination, the veteran said that his joints were not 
currently painful.  There was no pain on motion of the 
ankle or forefoot, bilaterally, and there was no pain on 
palpation, circumferentially around the ankles, 
bilaterally.  X-rays of the left ankle were consistent 
with an old fracture with calcification of tibial fibula 
syndesmosis and callous formation around the distal 
fibular shaft, with decrease in joint space and anterior 
lipping and ossific bodies within the joint.  The clinical 
assessment was bilateral ankle pain upon swelling.  A 
consultation for bilateral neoprene compressive ankle 
braces was planned.  

The veteran was seen in the VA prosthetics clinic in July 
2001, and at that time was measured for compression ankle 
support, bilaterally.  At the VA primary care clinic in 
early August 2001, the veteran complained of having pain 
in his left ankle only on and off.  The examiner noted he 
had no other complaints at that time.  The veteran was 
seen in the podiatry clinic the following day and at that 
time complained of painful periodic swelling in the knees, 
ankles and forefoot, bilaterally.  There was minimal pain 
on range of motion of the left ankle joint, and there was 
pain to palpation on the left posterior to the medial 
malleolus.  There was no pain to the right ankle joint on 
motion or palpation, except there was pain to palpation of 
the anterior, medial and lateral gutters on the right, 
and, on resisted dorsiflexion, there was pain in the area 
of the distribution of the right posterior tibial tendon.  
The assessment was left ankle pain with swelling, possible 
degenerative joint disease; right ankle pain currently 
subsided.  The plan was to continue Naprosyn for pain and 
for the veteran to wear ankle braces for stability and to 
decrease inflammatory process.  

When the veteran was seen in the VA podiatry clinic in 
October 2001, the veteran reported that he had more pain 
in his left ankle than in his right ankle, but that 
Naprosyn had made his ankle pain tolerable, with no real 
complaint that day.  The veteran was concerned about right 
first metatarsophalangeal joint pain due to gout attacks, 
which he described as short lived with extreme pain into 
the joint.  On examination of the ankles, there was 
anterior, lateral and medial gutter pain on palpation, 
bilaterally, with pain on active range of motion of the 
ankle joints.  There was also pain on inversion and 
eversion, bilaterally.  The assessment was degenerative 
joint disease, ankles, left greater than right.  The 
veteran was put on the surgery list for arthroscopy of the 
left ankle.  The assessment included gout, and the veteran 
was to contact the podiatry clinic when he had his next 
attack for joint aspirate for definite diagnosis.  

In November 2001, the veteran reported to the VA emergency 
room with pain and swelling of his right foot, which he 
had had over the last few days.  He reported a history of 
recurrent similar complaints with no fall or trauma.  The 
diagnosis was gouty attack, and colchicine and Indocin 
were prescribed.  

When seen at the VA podiatry clinic in January, February 
and March 2002, the veteran reported that his ankles were 
painful from time to time.  In February, he also 
complained of left ankle instability with unsteadiness on 
uneven surface, which he reported had been present for 
about 20 years.  At each visit, there was anterior, 
lateral and medial gutter pain on palpation of the ankles, 
bilaterally, with pain on active range of motion of the 
ankle joint, bilaterally.  He also had pain on inversion 
and eversion of the ankles, bilaterally.  

In February 2002, the radiologist's impression from VA 
X-ray examination of the right and left ankles with stress 
views was lateral collateral ligament laxity or tear, 
right ankle, and intact ligament of the left ankle.  The 
radiologist noted an old healed fracture of the distal 
left fibular shaft.  

At an April 2002 VA examination, the veteran reported that 
his left ankle pain was consistently 3 or 4 on a scale of 
10 and could reach 8 or 9 on a scale of 10 when he 
sprained it or it was at its worst.  He said that the 
ankle brace and nonsteroidal anti-inflammatories had 
diminished the pain, but it was not completely resolved.  
He reported a history of gout with treatment with 
indomethacin when it flared up.  On examination, the 
veteran reported knee joint pain, bilaterally, 
occasionally.  There was anterior, lateral and medial 
gutter pain on palpation of the ankles, bilaterally, with 
pain on active and passive range of motion of the ankle 
joints, especially with plantar flexion.  The veteran also 
had pain on inversion and eversion, bilaterally.  Anterior 
drawer sign was negative, bilaterally.  X-rays of the left 
ankle were consistent with an old fracture with 
calcification of tibia fibula syndesmosis and callous 
formation around the distal fibular shaft.  There was 
decrease in joint space of the left ankle with anterior 
lipping and ossific bodies within the joint.  

The veteran underwent a left ankle arthroscopy with 
synovectomy by VA in April 2002.  The findings were 
chronic synovitis, left ankle, and concentric joint space 
narrowing with area of focal joint space narrowing, left 
ankle, with extensive cartilaginous degeneration, left 
ankle.  The postoperative diagnosis was synovitis, left 
ankle, and left ankle degenerative joint disease.  In the 
first two weeks following the surgery, the veteran 
reported he was able to do partial weight bearing in a 
surgical shoe.  He reported significantly less pain and 
requested a back to work statement.  The veteran was 
instructed to break into normal shoe gear, slowly with 
comfort.  In June 2002, at seven weeks post surgery, the 
veteran reported he had been full weight bearing in 
regular shoes, and said it had been going well.  He 
related significantly less pain than he had before the 
surgery and said he had about a 70 percent improvement 
with the surgery.  On examination, there was minimal pain 
with range of motion.  There was no pain with resisted 
plantar flexion, dorsiflexion, inversion and eversion, 
left ankle subtalar joint.  In August 2002, the veteran 
was evaluated, measured and fit for a lace up ankle 
support.  He said if he stood on his feet for a long time 
he had pain.  He said the brace made his ankle feel 
better.  X-rays showed mild deformity associated with old 
healed fracture of the distal left tibia and fibula with 
calcification of the distal tibiofibular ligament.  

VA X-rays of both knees in August 2002 showed no acute 
abnormality, and the radiologist stated that no 
significant arthritis changes were seen.  He noted a 
rounded extension of the cortical margin at the lateral 
tibial plateau of the left knee and stated that this was 
most likely due to normal anatomic variation, though 
residuals of old trauma were not excluded.  There was no 
evidence of joint effusion or soft tissue swelling.  

At a VA examination in September 2002, the veteran 
reported that he had a flare-up of his gout in the past 
couple of weeks and that he still had some residual 
swelling over his right ankle.  He had complaints of what 
he thought might be gout in his right knee, and he 
reported that his left knee occasionally ached.  He also 
stated that he still had occasional aching of the left 
ankle since the surgery.  On examination, there was full 
range of motion for both knees, and there was no swelling.  
The examiner noted that examinations of the right and left 
knee were normal.  He commented that the occasional 
swelling of the right knee very likely could be a 
manifestation of gout.  Diagnoses included degenerative 
joint disease, left knee, changes consistent with trauma 
in service seen on X-ray, normal physical examination.  
Range of motion of the right ankle was dorsiflexion to 5 
degrees and plantar flexion to 25 degrees.  Range of 
motion of the left ankle was dorsiflexion to 10 degrees 
and plantar flexion to 35 degrees.  There was slight 
tenderness over the right ankle and some tenderness over 
the left ankle.  



Residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification

The evidence outlined earlier shows that the veteran's 
residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification involve disability of the left ankle.  The 
primary manifestations of the left ankle disability have 
been intermittent swelling, tenderness, instability and 
slight limitation of motion with complaints of occasional 
pain.  When measured, dorsiflexion was limited to 10 
degrees and plantar flexion was limited to 35 degrees.  
Diagnoses have included arthritis of the left ankle.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected  by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, X-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation warrants a 20 
percent evaluation.  X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  

Limitation of motion of an ankle is rated under Diagnostic 
Code 5271.  A 10 percent rating is warranted for moderate 
limitation of motion.  The highest rating  available under 
this diagnostic code is 20 percent for marked limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
Rating Schedule does not include a specific diagnostic 
code for instability of the ankle.  

When evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, more 
movement than normal, and excess fatigability and 
incoordination.  In addition, when the disability involves 
arthritis, 38 C.F.R. § 4.59 also contemplates 
consideration of painful motion as an  important factor of 
disability and provides that evidence of painful motion 
should be carefully noted.  

It is at once clear from the evidence that there is no 
basis for assigning a rating in excess of 10 percent for 
the left ankle disability solely by looking to the 
limitation of motion provisions of Diagnostic Code 5271.  
Prior to the September 2002 VA examination, no examiner 
found limitation of left ankle motion, and at the 
September 2002 examination there was dorsiflexion to 10 
degrees and plantar flexion to 35 degrees.  Normal range 
of motion of an ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II.  The Board views the objective clinical findings as 
showing no more than slight limitation of motion of the 
left ankle.  Even acknowledging the veteran's complaints 
of pain on extended use and the notation of pain on range 
of motion testing at various examinations, the Board is 
unable to conclude that there is more than moderate 
limited motion due to additional functional loss as a 
result of such pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Board would conclude, therefore, that no more than a 10 
percent rating could be assigned under the ankle criteria 
based on limitation of motion.  

A rating based on limitation of motion does not, however, 
contemplate the instability associated with the veteran's 
left ankle disability.  Looking to the Rating Schedule, 
there is no specific diagnostic code for rating ankle 
instability.  The provisions of 38 C.F.R. § 4.20 allow VA 
to rate by analogy to another diagnostic code if a 
particular disorder is not listed in the Rating Schedule.  

The RO has rated the veteran's service-connected 
disability by analogy.  In this regard, the veteran's 
residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification, are, and have been since service, rated as 
20 percent disabling, except when a temporary total rating 
was assigned from the date of the veteran's left ankle 
surgery in April 2002 through May 2002 under 38 C.F.R. 
§ 4.30 (2002).  The 20 percent rating has been assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  The 
use of 5299 indicates that the disability is a joint 
condition not specifically listed in the Rating Schedule, 
and hyphenation with 5262 indicates that the disability 
has been rated as analogous to impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.27 (2002).  

Under Diagnostic Code 5262, a 40 percent evaluation will 
be assigned for impairment of the tibia and fibula where 
there is nonunion, with loose motion, requiring a brace.  
A 30 percent rating is warranted for malunion with marked 
knee or ankle disability.  A 20 percent rating is 
warranted for malunion with moderate knee or ankle 
disability.  A 10 percent rating is warranted for malunion 
with slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Comparing Diagnostic Code 5271 for limited motion and 
Diagnostic Code 5262, which contemplates ankle disability 
associated with impairment of the tibia or fibula, the 
Board notes that Diagnostic Code 5262 refers to "ankle 
disability" which is a broader descriptive phrase than 
"limited motion" as used in Code 5271.  This suggests to 
the Board that limitation of motion can reasonably be 
considered in determining the overall degree of ankle 
disability under Diagnostic Code 5262.  The Board also 
notes that moderate limited motion under Diagnostic Code 
5271 warrants a 10 percent rating whereas moderate ankle 
disability under Diagnostic Code 5262 warrants a 20 
percent rating.  Likewise, marked limited motion under 
Diagnostic Code 5271 warrants a 20 percent rating whereas 
marked ankle disability under Code Diagnostic Code 5262 
warrants a 30 percent rating.  The Board believes that the 
fact that higher ratings are warranted for ankle 
disability under Diagnostic Code 5262 than for limited 
motion of the ankle under Diagnostic Code 5271 also makes 
it reasonable to conclude that assignment of a rating 
under Diagnostic Code 5262 would contemplate both limited 
motion and other ankle disability, such as instability and 
swelling.  In other words, the Board finds that there is a 
plausible basis for rating the veteran's left ankle 
disability by analogy to Diagnostic Code 5262 to recognize 
limited motion as well as the instability and swelling 
that are not otherwise addressed by rating criteria for 
the ankle under 38 C.F.R. § 4.71a.  Rating by analogy in 
this manner is of potential benefit to the veteran.  
However, by applying Diagnostic Code 5262 in this manner, 
the Board stresses that a separate rating under Diagnostic 
Code 5271 for limited motion cannot be assigned as it 
would violate the pyramiding prohibition of 38  C.F.R. § 
4.14 (2002).  

On review of the record, it is the opinion of the Board 
that the 20 percent rating for the left ankle disability 
under Diagnostic Codes 5299-5262 is the appropriate 
evaluation both before and after the April 2002 
arthroscopy with synovectomy.  Before the surgery, the 
primary left ankle problems were instability with ankle 
sprains with pain and swelling, which eventually resulted 
in chronic pain that was diminished but not resolved with 
an ankle brace and nonsteroidal anti-inflammatory 
medicines.  The veteran generally had full range of motion 
of the ankle, but the pain became worse after periods of 
ambulation and activity.  Following the surgery, the 
veteran reported significantly less left ankle pain 
although by several months after the surgery he reported 
he still had occasional aching of the left ankle with pain 
after standing for long periods.  On examination, there 
was tenderness and slight limitation of motion, and 
residual pain reported as approximately 2 to 3 on a scale 
of 10.  

After weighing the overall evidence, the Board concludes 
that the left ankle disability (to include limited motion 
and instability) warrants a 20 percent rating by analogy 
to Diagnostic Code 5262.  Such a rating recognizes the 
limited motion and pain as well as the clinically 
demonstrated instability and swelling of the left ankle.  
However, considering the degree of limited motion, which 
is no more than moderate (with consideration of pain), 
together with the instability and swelling, the Board is 
unable to conclude that this combination of limited 
motion, pain, instability and swelling results in more 
than moderate left ankle disability.  The evidence does 
not in fact show marked ankle disability or malunion of 
the tibia and fibula.  Although the veteran has been 
provided an ankle brace, which he wears for comfort, there 
is no showing of nonunion of the tibia and fibula.  
Rather, the evidence indicates that the veteran is able to 
get around and that his left ankle pain and swelling are 
not continuous.  Hence, the Board cannot conclude that a 
rating higher than 20 percent under Diagnostic Code 5262 
is warranted.  The only other potentially applicable 
diagnostic code that might provide a rating in excess of a 
20 percent rating is Diagnostic Code 5270, but that 
diagnostic code requires ankylosis of the ankle, which has 
not been shown by the evidence or claimed by the veteran.  

The evidence pertinent to the time period covered by this 
appeal leads the Board to conclude that the degree of 
disability, exclusive of the convalescent period 
associated with the veteran's left ankle surgery, has not 
been shown at any time to more disabling than is reflected 
by the 20 percent rating under Diagnostic Code 5262.  At 
no time has the evidence indicated a combination of 
limitation of motion, pain, instability and swelling such 
that the disability could be described as marked, and in 
fact, the veteran himself noted substantial improvement in 
his symptoms following the April 2002 surgery.  In other 
words, the Board finds that, exclusive of the convalescent 
period associated with the left ankle surgery, no more 
than a 20 percent rating for left ankle disability should 
be assigned at any time from the effective date of the 
grant of service connection for residuals of recurrent 
strain deformity, left distal fibular shaft, posterior 
angulation, and tibia fibula ossification.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Gout affecting the right knee, right ankle and right foot.

Review of the record shows that at the time of the Board's 
November 2000 remand, the issues on appeal pertaining to 
disabilities of the lower extremities included a 
disability characterized as residuals, recurrent strain, 
deformity, left distal fibular shaft, posterior 
angulation, tibia fibula ossification, which the Board 
addressed above, and "stress reactions, recurrent sprains, 
soft tissue effusion, right ankle, feet, with bilateral 
retropatellar pain syndrome."  While the case was in 
remand status, the RO reviewed the medical evidence 
indicating gout in the right foot, right ankle and right 
knee and the opinion of the VA examiner who linked post-
service gout to the veteran's service.  The RO noted that 
service connection had previously been granted for stress 
reactions, recurrent sprains, soft tissue effusion, right 
ankle, feet, with bilateral retropatellar pain syndrome 
and determined that the condition should be rated as gout 
affecting the right knee, right ankle and right foot and 
that a separate rating should be assigned for the left 
knee disability as post-traumatic changes of the left 
knee, diagnosed as degenerative joint disease.  The RO 
assigned a 20 percent rating for gout affecting the right 
knee, right ankle and right foot effective from the day 
following separation from service and assigned a 
noncompensable rating for the left knee disability, also 
from the day following separation from service.  The 
veteran continued his appeal.  

The Board will now address entitlement to a rating in 
excess of 20 percent for gout affecting the right knee, 
right ankle and right foot and will follow with a 
discussion of entitlement to a compensable rating for 
post-traumatic changes of the left knee, diagnosed as 
degenerative joint disease.  

Rating criteria for gout

The Rating Schedule provides that gout, found at 
Diagnostic Code 5017, is rated under the criteria for 
rheumatoid arthritis, Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a.  Rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent disability rating; with less symptomatology than 
the criteria for a 100 percent rating but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or 
more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
a year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is 
rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  It is 
noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the 
ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

Based on review of the medical evidence outlined in detail 
in the earlier Background section, the Board finds that 
the veteran's service-connected gout is manifested by 
complaints of painful periodic swelling involving the 
right knee, right ankle and right forefoot; there is no 
documentation of definite health impairment or 
incapacitating exacerbations of gout, and chronic 
residuals other than limitation of motion of the right 
ankle have not been shown.  

In this regard, medical records during the appeal period 
document a gouty attack in November 2001, and it was at 
that time that colchicine and Indocin were prescribed.  VA 
records dated in December 1998 document right knee flexion 
to 120 degrees on one occasion (normal knee flexion is to 
140 degrees, 38 C.F.R. § 4.41, Plate II), suggesting 
limitation of motion even though the examiner described 
the motion as normal.  The Board notes, however, that at 
the September 2002 VA examination, there was full range of 
motion and no swelling of that knee, precluding a finding 
of a chronic residual in that joint.  There is no 
documentation of limitation of motion of the foot in the 
record.  

The record does document painful motion of the right ankle 
over time, and at the September 2002 VA examination range 
of motion of the right ankle was dorsiflexion to 5 degrees 
and plantar flexion to 25 degrees with slight tenderness 
over the ankle.  As noted earlier, the Rating Schedule 
provides compensable ratings for limitation of ankle 
motion which is marked (20 percent) or moderate 
(10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The normal range of ankle dorsiflexion is from 0 to 20 
degrees, and normal plantar flexion is from 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II.  Based on the 
foregoing, the highest possible rating for the right 
ankle, in the absence of ankylosis (which has not been 
shown) would be 20 percent based on limitation of motion.  
As a 20 percent rating is the maximum schedular rating for 
limitation of motion of the ankle, there would be no basis 
for a higher rating based upon limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 or 4.59.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

Based on the foregoing, a 20 percent rating is the highest 
possible rating for the veteran based on chronic residuals 
of gout, and does not provide a basis for a rating in 
excess of the currently assigned 20 percent rating based 
on rating the active process.  In this regard, the Board 
observes that the ratings for the active process may not 
be combined with the residual ratings for limitation of 
motion or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002, Note.  The Board concludes, therefore, that the 
preponderance of the evidence is against a rating in 
excess of 20 percent for gout affecting the right knee, 
right ankle and right foot.  

In compliance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has reviewed the record with 
consideration of the possibility of staged ratings during 
the appeal period of this 20 percent initial rating from 
the day following separation from service, but finds no 
basis for the assignment of a rating in excess of 
20 percent at any time.  This is because, as noted 
earlier, neither incapacitating episodes nor definite 
impairment of health has been shown, and there has at no 
time since service been a showing of chronic gout 
residuals that could in combination be rated as more than 
20 disabling.  

Post-traumatic changes of the left knee, diagnosed as 
degenerative joint disease

The veteran has offered no specific contentions concerning 
his left knee disability.  

Based on review of the medical and hearing evidence, which 
is outlined in detail in the Background section, the Board 
finds that the veteran's service-connected left knee 
disability is manifested primarily by X-ray evidence of 
arthritis with essentially normal range of motion and 
complaints of aching and pain on use.  In this regard, the 
evidence shows there is X-ray evidence of what have been 
described as minor anatomic variations or old post-
traumatic changes of the left knee, and there has been a 
clinical diagnosis of degenerative joint disease.  In 
December 1998 there was slight tenderness versus 
resistance in the medial joint line, and there was knee 
flexion to 120 degrees, bilaterally, which the examiner 
said was normal.  As was pointed out earlier, 38 C.F.R. 
§ 4.71a, Plate II shows that normal knee flexion is to 140 
degrees.  At the July 1999 hearing, the veteran complained 
of knee pain, especially on prolonged standing.  In April 
2002, he reported occasional knee pain, and in September 
2002, he reported that his left knee ached occasionally.  
At that time, there was full range of motion of the knee 
and no swelling.  The diagnosis was degenerative joint 
disease, left knee, changes consistent with trauma in 
service seen on X-ray, normal physical examination.  

As was outlined earlier, degenerative arthritis 
established by X-ray findings is rated according to 
limitation of motion for the joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 
10 percent is assigned for each major joint (including the 
knee) or group of minor joints affected by limitation of 
motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, when there is limitation of 
leg flexion to 45 degrees, a 10 percent is warranted; leg 
flexion limited to 30 degrees warrants a 20 percent 
rating; and leg flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, when there is limitation of 
leg extension to 10 degrees, a 10 percent rating is 
warranted; leg extension limited to 15 degrees warrants a 
20 percent rating; leg extension limited to 20 degrees 
warrants 30 percent rating; leg extension limited to 30 
degrees warrants a 40 percent rating; and leg extension 
limited 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As the available evidence shows that the motion of the 
veteran's left knee does not approach leg flexion limited 
to 45 degrees or leg extension limited to 10 degrees, the 
disability may not be assigned a compensable rating under 
either Diagnostic Code 5260 or 5261.  Although motion of 
the left knee has been essentially normal, measured as 120 
degrees of flexion in 1998 and described as normal in 
2002, the veteran has consistently complained of aching 
and pain in the left knee.  There was tenderness in the 
medial joint line identified in 1998, and the veteran has 
specifically complained of knee pain and aching on use, 
such as prolonged standing.  

The Board notes that in VAOPGCPREC 9-98 VA General Counsel 
addressed the applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 in rating arthritis.  The General Counsel pointed out 
that 38 C.F.R. § 4.40, which concerns functional loss due 
to pain, does not require a separate rating for pain, but 
requires that the impact of pain must be considered in 
making a rating determination.  Also, 38 C.F.R. § 4.45 
states that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations 
for determination of joint disability as are 
incoordination and excess fatigability.  Further, 
38 C.F.R. § 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  Citing Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), the General Counsel stated 
that even if the claimant technically has full range of 
motion, but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 would be available.  VAOPGCPREC 9-98.  

In this case, it is the opinion of the Board that although 
the range of motion of the veteran's arthritic left knee 
has been essentially normal, a 10 percent rating for his 
arthritis may be assigned because at the 1998 examination 
there was shown to be pain on motion and throughout the 
appeal period the veteran has reported left knee aching 
and pain particularly on prolonged standing.  It is the 
consideration of functional loss due to pain in terms of 
interference with weight bearing under 38 C.F.R. §§ 4.40 
and 4.45 and consideration of painful motion under 
38 C.F.R. § 4.59 that in the Board's judgment allows the 
assignment of the compensable rating.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board does not, 
however, find that the interference with weight bearing 
and painful motion produce functional loss that would 
warrant a rating in excess of 10 percent, as there has 
been no showing of additional functional loss of the left 
knee due to weakness, incoordination or fatigue.  

In making the above determination the Board has taken into 
consideration the applicability of staged ratings pursuant 
to Fenderson.  The record does not, however, contain any 
competent medical evidence showing distinctive periods 
requiring a rating other than 10 percent that the Board 
has granted for the veteran's post-traumatic changes of 
the left knee, diagnosed as degenerative joint disease.  

ORDER

Entitlement to a rating in excess of 20 percent for 
residuals of recurrent strain deformity, left distal 
fibular shaft, posterior angulation, and tibia fibula 
ossification is denied.  

Entitlement to a rating in excess of 20 percent for gout 
affecting the right knee, right ankle and right foot is 
denied.  

A 10 percent rating for post-traumatic changes of the left 
knee, diagnosed as degenerative joint disease, is granted, 
subject to the laws and regulations governing awards of 
monetary benefits.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

